UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1117


LEON RATLIFF,

                       Plaintiff – Appellant,

          v.

WAKE FOREST BAPTIST MEDICAL CENTER,

                       Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00991-CCE-LPA)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Ratliff, Appellant Pro se. William Randolph Loftis, Jr.,
William J. McMahon, IV, Kristine Marie Sims, CONSTANGY, BROOKS &
SMITH, LLC, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon    Ratliff      appeals        the     district      court’s     order

accepting     the   recommendation         of     the       magistrate    judge    and

dismissing Ratliff’s complaint under 28 U.S.C. § 1915(e)(2)(B)

(2012).      We have reviewed the record and find no reversible

error.    Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.       Ratliff   v.     Wake     Forest         Baptist     Med.    Ctr.,    No.

1:13-cv-00991-CCE-LPA       (M.D.N.C.       Jan.      28,    2014).      We    dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials         before    this   court    and

argument would not aid the decisional process.



                                                                              DISMISSED




                                        2